Stacy, C. J.,
dissenting:
The letter of 30 March, 1932, as amplified by the “Statement of Employment” signed by plaintiff on 24 February, 1933, definitely fixes the plaintiff’s salary and commissions on all sales made by him during the time he was employed by the defendant. To this extent, then, the contract is in writing. Its provisions are clear and unambiguous. Parol testimony is not admissible to vary or to contradict its terms. Ins. Co. v. Morehead, 209 N. C., 174, 183 S. E., 606; Dawson v. Wright, 208 N. C., 418, 181 S. E., 264. As against the recollections of the parties, whose memories may fail them, the written word abides. Walker v. Venters, 148 N. C., 388, 62 S. E., 510. It is conceded that according to plaintiff’s own written “Statement” he has no cause of action.
*83Nor is this all. The parties themselves, during the peaceful life of the contract, indeed, during the. whole life of the contract, interpreted it according to the written word, and so applied it in its practical operation. Markham v. Improvement Co., 201 N. C., 117, 158 S. E., 852; Hood, Comr., v. Davidson, 207 N. C., 329, 177 S. E., 5.
In its essential features, the ease of Cole v. Fibre Co., 200 N. C., 484, 157 S. E., 857, is very much like the one at bar. There the practical interpretation of the contract by the parties during its peaceful .performance was held to be binding on the plaintiff, the Court remarking: “Finally, we may safely say that in the construction of contracts, which presents some of the most difficult problems known to the law, no court can go far wrong by adopting the ante litem motam practical interpretation of the parties, for they are presumed to know best what was meant by the terms used in their engagements. Anson on Contracts, p. 436.” See, also, Holland v. Dulin, 206 N. C., 211, 173 S. E., 310.
When parties enter into a doubtful contract and later interpret their agreement in writing, such interpretation becomes a part of the undertaking. Cole v. Fibre Co., supra. This interpretation or written understanding is not simply evidence, eontradictable at will, as plaintiff contends, but it is a part of the contract. 6 R. C. L., 851.
In the present action, plaintiff sues to recover commissions on sales which he never made, and this in the face of his written agreement to the contrary. The position which he now takes was never suggested while he was in the employ of the defendant, and not until after his discharge and he had been paid in full for his services. It is obviously an afterthought. The law as heretofore declared is against his recovery.
■ BabNhill and WiNboeNe, JJ., concur in dissent.